Citation Nr: 1216385	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  03-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   



INTRODUCTION

The Veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In June 2005, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.

In August 2005, May 2009, and September 2011, the Board remanded this case.  The purposes of these remands have been met and the case is ready for appellate consideration.     


FINDING OF FACT

There is a preponderance of evidence against a nexus between a current diagnosis of a back disability, to include multilevel degenerative disc spondylosis, and any incident of service.  


CONCLUSION OF LAW

Entitlement to service connection for a back disability, to include multilevel degenerative disc spondylosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp 2011); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 2002, October 2003, and September 2005 letters, and February 2009 supplemental statement of the case (SSOC), sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January 2002, October 2003, and September 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the February 2009 SSOC also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in January 2002, prior to the appealed from rating decision, along with the subsequent notice provided in October 2003, September 2005, and February 2009, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for service connection for a back disability, to include multilevel degenerative disc spondylosis, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in August 2009, March 2011, and October 2011.  The examinations provided opinions addressing the contended causal relationship between service and the Veteran's current back disability, diagnosed as multilevel degenerative disc spondylosis.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Pertinent Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


III. Factual Background

In the instant case, the Veteran maintains that he injured his back in May 1969 while aboard the ship U.S.S. Ticonderoga.  He states that 15 to 20 shipmates were at the end of a rope pulling him back and forth while he was on a boatswain chair in order for him to place a rope on the ship when he struck the side of the ship with his back.  The Veteran reports that he was knocked unconscious and woke up in the ship's hospital.  According to the Veteran, he was hospitalized for two weeks.  He indicates that following the accident, he developed chronic back pain.  The Veteran notes that after his discharge, he continued to experience chronic back pain and in November 1986, he had to have surgery for a ruptured disc.  The Veteran contends that he currently has a back disability that is related to his period of active service, specifically his in-service back injury.

The Veteran's service treatment records are negative for any complaints or findings of a back injury and/or disability.  In addition, the records show that in April 1970, the Veteran underwent a separation examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."  

In a private medical statement from H.L., M.D., dated in August 1989, Dr. L. stated that the Veteran had worked for the railroad and that in May 1983, he sustained a significant injury to his back.  He was climbing over a partition that was five feet in height when he fell and landed on his back and buttocks.  The Veteran subsequently sought treatment for back pain; however, the pain did not resolve.  In November 1986, the Veteran underwent a magnetic resonance imaging (MRI) of the lumbosacral spine which was interpreted as showing degenerative disc disease at L4-5 and L5-S1, with posterior herniations of the discs at that level and also with the herniations extending towards the left side.  He subsequently underwent surgery for excision of the herniated disc.

In August 2001, the Veteran filed a claim of entitlement to service connection for a back disability.   

In the Veteran's June 2005 videoconference hearing, he stated that after his discharge, he treated his back pain with ice packs and over-the-counter medications such as Ibuprofen.  According to the Veteran, in 1973 or 1974, he aggravated his back pain while folding towels and was hospitalized for five to six days.  While he was hospitalized, he was placed in traction.  Subsequently, he once again aggravated his back when he sneezed and was hospitalized and placed in traction.

Pursuant to the August 2005 remand, the RO contacted the U. S. Armed Services Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) and requested that they attempt to verify the Veteran's claimed in-service back injury.  In an August 2006 response, CURR reported that they had reviewed the deck logs for the U.S.S. Ticonderoga from May to June 1969, and that the logs made no reference to the Veteran suffering a back injury.

In support of his claim, the Veteran submitted a buddy statement from a Mr. D.V., received in May 2006.  In the statement, Mr. V. stated that he remembered the Veteran injuring his back in May 1969 while sitting on a boatswain chair and trying to attach a rope to the ship.  According to Mr. V., the Veteran was being swung back and forth when he "slammed into the side of the ship."  Mr. V. indicated that the Veteran was knocked unconscious and had to be taken to sick bay where he stayed for several days.  

In August 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that while the Veteran was in the military, he injured his back when he struck the side of a ship with his back.  The examiner noted that after the back injury, the Veteran developed chronic back pain which continued after his discharge.  Following the Veteran's separation from the military, he worked for the railroad and was hospitalized for back pain and was placed in traction.  The Veteran returned to work and had recurrences of back pain until he was ultimately diagnosed with a herniated disc.  The examiner specifically noted that the Veteran had never had a traumatic event to his back as when he was thrown against the ship during service.  Following the physical examination, the examiner diagnosed the Veteran with multilevel degenerative disc spondylosis.  The examiner stated that the Veteran sustained significant injury to his soft tissues with direct trauma to his back in May 1969. According to the examiner, soft tissue injuries and ligamentous injuries to the lumbar spine may conceptually appear to be quite simple to understand and treat. Until the early 1990's, those injuries were very poorly imaged because plain radiographic and computerized tomography (CT) findings were relied on and they were merely indirect evidence of the soft tissue and ligamentous injuries.  In some cases, those findings poorly reflected the force imparted to the spine or the subsequent severity of the injury.  The use of MRI had allowed the physician to directly visualize the location of the injury.  The significant force needed to overcome the muscular and ligamentous restraints of the lumbar spine should be considered when evaluating those problems.  Thus, it was the examiner's opinion that the Veteran's current back disorder was most likely caused by or a result of his injury while on active duty.

A VA examination was conducted in March 2011.  The examiner stated that he had reviewed the Veteran's claims file.  Following the physical examination, the examiner diagnosed the Veteran with degenerative disc and arthritic changes of the lumbar spine.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's degenerative disc and arthritic changes of the lumbar spine were caused by or a result of his military service.  In regard to his rationale, the examiner stated that a review of the Veteran's claims file showed no evidence of the claimed in-service back injury in May 1969.  The only statement in support of the injury was a buddy statement from Mr. V.  According to the examiner, there was no follow-up or evaluation after the Veteran's discharge until 1983 when he had a work accident and subsequent surgery in 1986.  

In October 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, during service, he injured his back when he was slammed against a ship.  He was treated with bed rest and light duty for two months and then he returned to full duty.  Following the physical examination, the examiner diagnosed the Veteran with multilevel lumbar spondylosis.  He opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disability was incurred in or caused by the in-service injury.  In regard to a rationale, the examiner reported that the Veteran sustained a back injury during service.  However, he eventually returned to full duty.  The examiner noted that after the Veteran's discharge, he was able to be gainfully employed by the railroad until such time when he fell and injured his back.  Due to the work-related back injury, the Veteran underwent surgery and he was subsequently declared totally disabled by the railroad.    


IV. Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a back disability, to include multilevel degenerative disc spondylosis.  

In this case, the Veteran maintains that he injured his back during service and was hospitalized for two weeks.  According to the Veteran, after his injury, he developed chronic back pain which continued after his discharge.  He contends that his current back disability, diagnosed as multilevel degenerative disc spondylosis, is related to his in-service back injury.  

The Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a back injury.  However, the Board observes that in support of his claim, the Veteran submitted a buddy statement from a Mr. D.V., received in May 2006.  In the statement, Mr. V. stated that he remembered the Veteran injuring his back during service.  The Board also notes that the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service injury and his subsequent chronic back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his back during service and was subsequently hospitalized.

Although the Veteran injured his back during service, the Board observes that upon his separation examination, dated in April 1970, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  In addition, the first evidence of record of a back disability, with x-ray evidence documenting arthritis in the Veteran's lumbosacral spine is in November 1986, over 16 years after the Veteran's separation from the military.  In November 1986, an MRI was taken of the Veteran's spine and was reported to show degenerative disc disease at L4-5 and L5-S1.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

The Board also notes that, as there is no medical evidence of arthritis of the back within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

As for continuity of symptomatology since service, aside from the absence of persuasive medical evidence, other evidence also does not support this proposition.  See 38 C.F.R. § 3.303(b)(If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing service connection).  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ( "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board notes that credibility can be generally evaluated by a showing of interest, statements made during treatment, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran has asserted that his symptoms of back pain have been continuous since service, specifically since his in-service back injury.  After a review of all the lay and medical evidence, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  The Board observes that although the Veteran's contentions regarding the in-service back injury have been deemed by the Board to be credible, the fact that he made no complaints related to his back at the time of his separation from service, coupled with the fact that the clinical evaluation of his spine was normal, do not support the Veteran's contentions that he had continuity of symptomatology following the in-service injury.  In addition, it was not until August 2001, when the Veteran filed his claim for compensation that he reported continuity of symptomatology since service (chronic back pain for more than 31 years (2001 minus 31 years =1970)).  Prior to this date, the Veteran referred to symptoms involving his back beginning in 1983, the time of his work-related back injury.  In this regard, the Board recognizes that after the Veteran filed his claim, he stated that given that he had been experiencing back pain since his in-service injury, it was his contention that his 1983 work-related back injury aggravated his back condition and that his discs had been deteriorating ever since his original in-service back injury.  (See June 2005 videoconference hearing transcript at pages 12, 13).  However, the Board observes that upon a review of the private medical records contemporaneous to the Veteran's back surgery, dated in November 1986, and the private medical statement from Dr. L., dated in August 1989, when the history of the Veteran's back disability was discussed, there was no reference to the in-service back injury.  The only reference to a back injury was to the work-related back injury in May 1983 when the Veteran fell over a glass partition.  

Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had back symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).     

In regard to the pertinent question of whether the Veteran's current back disability, diagnosed as multilevel degenerative disc spondylosis, is related to his period of service, specifically to his in-service back injury, the Board notes that there are discrepancies in the medical opinions of record.  Upon a review of the medical evidence which supports the Veteran's claim, the Board recognizes that in the August 2009 VA examination report, the examiner opined that the Veteran's current back disorder was most likely caused by or a result of his injury while on active duty.  However, the Board notes that although the examiner's opinion supports the Veteran's contentions, the examiner did not take into account the Veteran's May 1983 work-related back injury.  The examiner incorrectly stated that the Veteran's only traumatic event to his back was the in-service back injury.  However, given that according to Dr. H.L., the Veteran had sustained significant injury to his back at the time of the May 1983 work-related back injury, the Board observes that clearly, the Veteran's in-service back injury was not his only traumatic injury to his back; he had experienced a traumatic event to his back at the time of the May 1983 back injury.  Therefore, the probative value of this medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA  . . . to assess the credibility and weight to be given the evidence").     

In regard to the evidence that weighs against the contended causal relationship, the Board observes that in the March 2011 VA examination report, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's degenerative disc and arthritic changes of the lumbar spine were caused by or a result of military service.  The Board observes that one of the primary bases for the examiner's opinion was that there was no evidence that the Veteran injured his back during service.  However, as stated above, the Board will accept as true that the Veteran injured his back during service.  Given that the Board has accepted the Veteran's allegation of an in-service back injury, the probative value of the medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal, 5 Vet. App. at 458, 461.

By contrast, the Board attaches significant probative value to the conclusion reached by the examiner from the Veteran's October 2011 VA examination.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disability was incurred in service or caused by the in-service back injury.  The Board finds that this opinion is clearly based upon a review of the relevant evidence in the claims file and a thorough discussion of all etiological factors.  The examiner's opinion is also supported by a rationale.  In this regard, the examiner acknowledged that the Veteran injured his back during service.  However, the examiner noted that the Veteran eventually returned to full duty and after his discharge, he was able to be gainfully employed by the railroad.  According to the examiner, the Veteran was able to work at the railroad until he fell and injured his back.  The examiner reported that due to the work-related back injury, the Veteran underwent surgery and he was subsequently declared totally disabled by the railroad.  Thus, the examiner recognized that the Veteran had a work-related back injury in 1983, and he essentially linked the Veteran's back disability to such post-service injury.  In light of the thoroughness of this opinion, the Board will afford it significantly more probative weight in its determination than the other VA opinions discussed above, which were each based on an inaccurate factual premise.  

The Board has considered the Veteran's statements to the effect that his current low back disability, diagnosed as multilevel degenerative disc spondylosis, is related to his period of active service, to specifically include his in-service back injury.  In this regard, the Board acknowledges that the Veteran can provide competent evidence about what he experienced; for example, his statements are competent evidence as to his in- service injury and subsequent pain in his back.  See e.g., Layno, 6 Vet. App. at 465; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while the Veteran may be sincere in his belief that his back disability is related to his service, his expressions of such belief have little, if any probative value.  The determination of whether a current disability is related to a remote injury in service versus an intercurrent injury/cause is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support his self-diagnosis and/or theory of causation; and he does not offer any explanation of rationale for his opinions.  See Jandreau, 492 F.3d at 1377.  In addition, with respect to the Veteran's degenerative disc disease of the lumbar spine, degenerative disc disease is diagnosed on the basis of clinical and x-ray examinations.  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  The Veteran is not competent to provide an opinion on any earlier diagnosis or the causation of his degenerative disc disease of the lumbosacral spine.  

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for a back disability, to include multilevel degenerative disc spondylosis.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to include multilevel degenerative disc spondylosis, is denied.   




____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


